Exhibit 9
                                                                        Fred I. Williams
                                                                        Williams Simons & Landis PLLC
                                                                        Direct: 512.543.1356
                                                                        fwilliams@wsltrial.com




June 28, 2021

Chris Kennerly
Paul Hastings LLP
1117 S. California Avenue
Palo Alto, CA 94304


Re:    Gesture Technology Partners LLC v. Samsung Electronics Co. LTD., et al., Plaintiff’s
       Amended Infringement Contentions


Dear Mr. Kennerly,

       On behalf of Gesture Technology Partners LLC (“GTP”), we write in response to Samsung
Electronics Co., Ltd. and Samsung Electronics America, Inc.’s (collectively, “Samsung”) letter
dated June 21, 2021, regarding GTP’s Amended Infringement Contentions with respect to U.S.
Patents 8,194,924 (“’924 Patent”); 7,933,431 (“’431 Patent”); 8,878,949 (“’949 Patent”); and
8,553,079(“’079 Patent”) (collectively, the “Asserted Patents”).

        Again, we disagree with your assertion that GTP has failed to comply with local Patent
Rule 3-1(b) regarding GTP’s Amended Infringement Contentions. GTP has provided ample
information in its Amended Infringement Contentions to place Samsung on notice of GTP’s
allegations under any proper reading of the local patent rules.

       After reviewing the Samsung Galaxy Note Fan Edition, GTP agrees that it should not have
been included and should no longer be considered part of GTP’s operative infringement
contentions. Regarding the Samsung Galaxy S5, GTP does not believe that its addition is
improper. The complaint accuses the entire Galaxy S line, and GTP’s original infringement
contentions included the Galaxy S5 Neo, a variation of the Galaxy S5, but unintentionally excluded
the Galaxy S5. The addition of the Galaxy S5 does not prejudice Samsung.

        Regarding “Live Masks Track/Apply” and the other listed feature, the features are merely
examples. Samsung is again attempting to categorize GTP’s infringement theories using “Accused
Features,” but GTP has not labeled anything as an “Accused Feature” in its infringement
contentions. GTP’s Amended Infringement Contentions make it clear that it is the “gestures
associated with” the example listed features, along with hardware and software components, that
meet the claim limitations. Furthermore, GTP has provided numerous example links, including
links from Samsung’s website, that discuss how gestures are used with the Accused Products.

                          327 Congress Avenue, Suite 490, Austin, Texas 78701
                                                                          June 28, 2021    Page 2


        GTP has made good faith efforts to satisfy Samsung’s concerns about GTP’s infringement
contentions yet, Samsung continues to improperly demand that GTP marshal all its evidence and
layout its infringement case at this juncture of the case. GTP has adequately satisfied the local
patent rules and is not under any obligation to continue to amend its infringement contentions at
this time.

                                            Sincerely,




                                            Fred I. Williams
